Citation Nr: 1824888	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  12-02 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a Board hearing in November 2014.  A transcript is of record.

In October 2015 and August 2017, the Board remanded the claim for further development.


FINDING OF FACT

The evidence of record, including the opinions of Dr. R.B. and Dr. M.D., indicates that the Veteran's bilateral hearing loss is related to his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 1131, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2017).







	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bilateral hearing loss is granted.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


